Citation Nr: 9921079	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-33 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1957 to 
June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim for service 
connection for the veteran's cause of death and entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The veteran died in August 1997, at the age of 58.  The 
immediate cause of death was hepatorenal syndrome due to or as a 
consequence of cryptogenic cirrhosis, and malignant ascites was a 
significant condition contributing to death but not resulting in 
the underlying cause of death.

3.  At the time of the veteran's death, service connection was in 
effect for hypertension, rated 10 percent disabling, and 
residuals of cholecystectomy, rated noncompensable.

4.  The veteran's service-connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.

5.  The veteran's fatal liver disease was not related to the 
liver symptoms in service which was an acute and transitory 
condition which resolved without residuals.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated during service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).

2.  Eligibility for educational assistance benefits is not 
established.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021 
(1998),  Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of the Veteran's 
Death.

Preliminary Matters

The law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a) (West 1991).  Establishing a well grounded 
claim for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence relevant to 
the requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  See 
Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Service connection for the cause of the veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principle, or a contributory, cause of death. 
38 C.F.R. § 3.312(a) (1998).  For a service connected disability 
to be the principle cause of death it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related. 38 C.F.R. § 3.312(b) (1998).  For a 
service connected disability to be a contributory cause of death 
it must have contributed substantially or materially, and 
combined to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1998).

In deciding the claim for service connection for the cause of the 
veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
hepatorenal syndrome and cryptogenic cirrhosis, or that 
contributed to the veteran's death, malignant ascites, may be 
service-connected.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1998).  
Cirrhosis of the liver may be presumed to have been incurred 
during active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, (West 1991 & Supp. 1999); 38 C.F.R. 
§§  3.307, 3.309 (1998).  

The three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the condition 
which caused the veteran to die.  However, the last two elements 
must be supported by evidence of record.  Specifically the third 
element requires competent medical evidence of a nexus between 
the cause of the veteran's death and his service-connected 
disabilities or his active service.  Ruiz v. Gober, 10 Vet. 
App. 352 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

Generally, competent medical evidence is required to meet each of 
the three elements.  However, for the second element the kind of 
evidence needed to make a claim well grounded depends upon the 
types of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  Lay evidence is also 
acceptable to show incurrence in service if the veteran was 
engaged in combat and the evidence is consistent with the 
circumstances, conditions and hardships of such service, even 
though there is no official record of such incurrence.  38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (1998).

Factual Background

Examination of the service medical records show several 
hospitalizations for complaints of abdominal pain.  In October 
1964, the veteran complained of epigastric pain with superimposed 
cramping and radiation of the pain into the back.  He was 
diagnosed with jaundice of undetermined etiology, acute 
pancreatitis and exogenous obesity.  In November, he had right 
upper quadrant abdominal pain which radiated into both sides of 
the back.  A liver biopsy was accomplished and reported as a 
"fatty liver."  He was described as having an abnormal liver 
with symptoms of less than three months duration and extremely 
intermittent, and he was released to full duty.  The diagnosis 
was jaundice of undetermined etiology.  

In February 1965, the veteran was admitted following an oral 
cholecystogram which revealed multiple small stones.  Although 
asymptomatic since November, he elected to undergo a 
cholecystectomy.  Three weeks postoperatively a cholangiogram was 
performed and interpreted as normal.  The diagnosis was 
cholecystitis with cholelithiasis.

In April 1976, the veteran was examined pursuant to his release 
from active duty.  The report noted a history of cholecystectomy 
in February 1965 with good recovery and no sequelae.

In May 1992, the veteran was evaluated for possible liver 
disease.  Following examination, the diagnosis was enlarged 
spleen.  In December 1993, he was seen by a private physician, J. 
Weens, MD, for complaints of right upper abdominal pain.  The 
diagnosis was thrombocytopenia and leukopenia likely on the basis 
of splenomegaly with underlying liver disease suspected.  

The veteran had an abdominal CT scan in March 1995 for complaints 
of gradually enlarging abdomen.  The scan revealed abdominal 
ascites and an abnormal liver probably due to cirrhosis and 
splenomegaly.  Subsequent evaluations diagnosed liver disease and 
portal hypertension with ascites in April 1995 and cryptogenic 
cirrhosis in July 1995.  In June 1995, the veteran was evaluated 
by C. Reynolds, MD.  He gave a history of liver disease dating 
back 35 years, "when he says he had a liver biopsy in the 
military and was told he just had gallbladder problems and had a 
cholecystectomy."  By letter dated October 1995 to the Florida 
Department of Labor Division of Disability Determinations, Dr. 
Reynolds also wrote that the veteran had cryptogenic cirrhosis 
and pancytopenia with hypersplenism, and that this condition was 
"irreversible and will cause death in the future."

In March and April 1996, the veteran was evaluated at the liver 
clinic at the University of Florida.  Abdominal ultrasound 
revealed a cirrhotic liver.  The impression was cryptogenic 
cirrhosis with splenomegaly. 

In May 1996, the veteran was provided a VA compensation and 
pension examination.  He described progressive fatigue over the 
last 2-3 years with easy bruising.  He had chronic obesity.  
Physical examination revealed cutaneous stigmatic chronic liver 
disease to include spider angioma, gynecomastia and leukonychia.  
An assessment of the veteran's liver disease was deferred pending 
receipt of the results of diagnostic testing; however, the 
examiner did note that the veteran had chronic liver disease, 
"and whether or not this is a residual of cholecystectomy, that 
opinion can not be made at this time."  He summarized that the 
veteran had cirrhosis and evidence of severe hepatic dysfunction 
of undetermined etiology, "although hepatic abnormalities were 
evident in the 1960's."

Following the veteran's death in August 1997, a medical opinion 
was requested regarding the onset of the veteran's fatal liver 
disease.  In June 1998, a VA physician reviewed the veteran's VA 
claims file and noted that the veteran obviously died from 
hepatorenal syndrome secondary to cirrhosis.  Regarding the 
elevated liver enzymes documented during service, he explained 
that these were caused by gallstones lodging into his common 
duct.  He explained further:

He had subsequent liver enzymes done after 
his gallbladder was removed which were 
normal.  Thus he did not have evidence of a 
primary liver disease.  His abnormal liver 
function at that time was secondary to his 
gallstones.  I saw no evidence in the 
[claims] file that he had been treated for 
liver disease until 1992.  Since 1992, 
[the] patient felt signs of cirrhosis and 
complications thereof.  It is still not 
obvious what the source of his liver 
failure was.

In summary, he concluded:

I believe that it is very unlikely that any 
liver disease that caused his death was 
related to any liver disease while he was 
on duty.  I believe any liver abnormalities 
that he had [in] the service was related to 
his gallstones and this resolved after his 
cholecystectomy.  It is most likely that he 
developed an intercurrent illness of some 
sort that caused his fatal liver disease.

Analysis

The appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has presented a 
claim which is plausible.  All relevant facts have been properly 
developed and no further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

In this case, the death certificate shows that the veteran died 
in August 1997, at the age of 58.  There was not an autopsy.  The 
immediate cause of death was listed as hepatorenal syndrome, as a 
consequence of cryptogenic cirrhosis.  The only other significant 
condition listed as contributing to death was malignant ascites.  
During the veteran's lifetime, service connection was granted in 
a December 1976 rating decision for hypertension and residuals of 
a cholecystectomy at a noncompensable evaluation from June 1976.  
A March 1997 rating decision increased this rating to 10 percent 
from April 1996.  These ratings remained in effect until the 
veteran's death.

The Board concludes based on the medical evidence that the 
veteran's fatal liver disease was not related to the symptoms 
shown in service.  The June 1998 VA medical opinion as well as 
the medical records show that the veteran was not treated for 
liver disease until 1992, more than 15 years following active 
service.  He was not diagnosed with cirrhosis of the liver until 
even later, in 1995.  The symptoms shown in service were acute 
and transitory, and as noted on the April 1976 separation 
examination, resolved without residuals.  Although service 
connected for the residuals of the cholecystectomy in service, 
there is no medical evidence linking this to his subsequent liver 
disease diagnosed as hepatorenal syndrome with cryptogenic 
cirrhosis.  The VA physician asked to give an opinion on a 
possible nexus noted that it was "very unlikely that any liver 
disease that caused his death was related to any liver disease 
while he was on duty."  As such, the Board concludes that there 
is no link between his fatal liver disease and the symptoms shown 
in service.  

Although malignant ascites is shown on the death certificate as a 
significant condition contributing to death but not resulting in 
the underlying cause, it appears from the medical evidence that 
the build up of fluid in the veteran's abdomen was a complication 
of his liver disease and coexistent therewith.  Thus, the above 
analysis regarding the onset of the veteran's liver disease also 
applies to his malignant ascites.  The Board also concludes that 
there is no medical evidence linking his fatal liver disease to 
his service-connected hypertension.  At the time of his death, he 
was service-connected only for residuals of cholecystectomy and 
hypertension.

No medical evidence has been presented which establishes the 
necessary link between the veteran's cause of death and his 
active service.  The Board has noted the history provided Dr. 
Reynolds by the veteran in a June 1995 report in which he stated 
that his liver disease dated back to 35 years ago; however, a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Although the veteran and the appellant have stated that evidence 
of abnormal liver function tests during service had to be 
evidence that the veteran's fatal liver disease began during 
service, lay evidence is inadequate to establish a medical 
diagnosis or to provide evidence of medical causation or 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Medical diagnosis and causation involve questions that are beyond 
the range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because neither the veteran nor the appellant is shown to have 
been medically trained, their statements are not competent to 
make a determination that the veteran's fatal liver disease was 
related to his active service.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds the medical opinion solicited from the VA 
physician to be most probative of whether there is any link 
between the veteran's fatal liver disease and his active service.  
As such, the preponderance of the evidence is against such a link 
and entitlement to service connection for the cause of the 
veteran's death is not established.  Because the evidence is not 
evenly balanced, the rule affording the claimant the benefit of 
the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

II.  Entitlement to Dependents' Educational Assistance

The appellant is seeking dependents' educational assistance under 
38 U.S.C.A. Chapter 35 (West 1991).  Basic eligibility for 
Chapter 35 educational assistance benefits is established for a 
veteran's child or spouse if the veteran dies from a service-
connected disability or has a total disability permanent in 
nature or is missing in action, or is captured or forcibly 
detained by a foreign government.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 21.3021 (1998).  Because it is already 
established that the veteran did not die of a service-connected 
disability, and the other criteria are not met, there is no basis 
on which to grant entitlement under the law.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in a case where 
the law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits must be denied because of the lack of an 
eligible recipient under the law.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

